No.
                                 -1-

                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 99-40922
                           Summary Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

MARIA ANGELICA GONZALEZ,

                                          Defendant-Appellant.

                         --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                        USDC No. L-99-CR-178-2
                         --------------------
                             April 7, 2000

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender, court-appointed counsel for

Maria Angelica Gonzalez, has filed a brief as required by Anders

v. California, 386 U.S. 738 (1967).    Gonzalez has failed to file

a response.    Our independent review of the briefs and record

discloses no nonfrivolous issue.    Accordingly, counsel is excused

from further responsibilities herein, and the appeal is

dismissed.

     MOTION TO WITHDRAW GRANTED; APPEAL DISMISSED.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.